Dobe, J. P.
(dissenting in part). On this motion to dismiss for legal insufficiency on the face of the complaint, all facts alleged and all reasonable inferences are admitted and the complaint should be liberally construed. Reading, in the light of that rule, all the facts alleged in the first cause of action, I think that cause of action is sufficient against all defendants as alleging a defamatory publication giving to the public the grossly false impression that defendant Cotlow ivas the actual hero of the perilous incidents depicted in the motion picture “ Savage Splendor ” and bv necessary inference that plaintiff *82Denis, who had publicly claimed for himself these heroic exploits, was an impostor and a fraud.
Accordingly, I dissent in part and vote to affirm in all respects both orders.
On first appeal: Callahan, Van Voorhis and Shientag, JJ., concur with Cohn, J.; Dore, J. P., dissents and votes to affirm, in opinion.
Order denying the motion of R. J. Reynolds Tobacco Company and New York News Syndicate Co. Inc., to dismiss the complaint as to them for insufficiency, reversed, with $20 costs and disbursements to the appellants, the motion granted, and judgment is directed to be entered dismissing the complaint herein as to them, with costs.
On second appeal: Dore, J. P., Callahan, Van Voorhis and Shientag, JJ., concur with Cohn, J.
Order unanimously affirmed.